                                          Case 1:21-mj-00034-ZMF Document 3 Filed 01/12/21 Page 1 of 20


AO 442 (Rev. 11/11) Arrest Warrant



                                                                         UNITED STATES DISTRICT COURT
                                                                                                       for the

                                                                                                District of Columbia


                                 United States of America
                                                                v.                                       )
                                                                                                         )       Case: 1:21·MJ·00034
                                                 Aaron Mostofsky                                         )       Assigned to; Judge Zla M, Faruqui
                                                                                                         )       Assigned Date: 1/11/202
                                                                                                         )       Description: COMPLAINT W/ARREST WARRANT
                                                                                                         )
                                                             Defendant

                                                                                        ARREST WARRANT
To:        Any authorized law enforcement officer


           YOU ARE COMMANDED                                                 to arrest and bring before a United States magistrate judge without unnecessary                delay
(name of person to be arrested)                                       Aaron Mostofsky
                                                                     ----------~----------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                                         o    Superseding Indictment            o Information           o   Superseding Information           g Complaint
o     Probation Violation Petition                                           o   Supervised Release Violation Petition            o Violation    Notice       0 Order of the Court

This offense is briefly described as follows:
     18 U.S.C. 641, Theft of Government Property (Felony); 18 U.S.C. 1752(a)(1), Knowingly Entering or Remaining in any
     Restricted Building or Grounds Without Lawful Authority; 18 U.S.C. 1752(a)(2), Knowingly engages in disorderly or
     disruptive conduct in any restricted building; 40 U.S.C. 5104(e)(2)(D) & (G), Knowingly Engaging in Disorderly
     Conduct with the intent to Impede, Disrupt, or Disturb the Orderly Conduct of Either House of Congress by Engaging
     in Disruptive or Disorderly Conduct and Parade, Demonstrate, or Picket in Any of the Capitol Buildings.

                                                                                                                                                  2021.01.11
Date: __       ---'0'--1.:..../1_1.:..../2:..::0=2-'-1           _
                                                                                                                                                  17:25:21 -05'00'
                                                                                                                                   Issuing officer's signature


City and state:                               Washington, DC                                                        ZIA M. FARUQUI, U.S. Magistrate Judge
                                                                                                                                     Printed name and title


                                                                                                      Return

           This warrant was received on (date)                                           1..0'L \
                                                                                     \/ \ \ /                ,and the person was arrested on (date)
at   (dry.""     ".,,! G ••.0 " It.-ty t'l )                                 JJeIol' Yo f 1<.-.                  . ()

Date:     l    J
               r
                          l'-1/1-D'L-\
                              (
                                                                                                          ~----                   Arresting officer's signature


                                                                                                      S f{!_ Olt(           Ii- 3£   ~tfr:'~~~
                                                                                                                                           "'-G                        Dr <'>1.0./1.
Case 1:21-mj-00027-SJB  Document
      Case 1:21-mj-00034-ZMF     5 Filed3 01/12/21
                             Document               Page 1Page
                                           Filed 01/12/21 of 19 2PageID
                                                                  of 20 #: 16


                                                                                               CLOSED
                        U.S. District Court
              Eastern District of New York (Brooklyn)
  CRIMINAL DOCKET FOR CASE #: 1:21−mj−00027−SJB All Defendants

Case title: USA v. Mostofsky                                    Date Filed: 01/12/2021
                                                                Date Terminated: 01/12/2021

Assigned to: Magistrate Judge Sanket J. Bulsara

Defendant (1)
Aaron Mostofsky
TERMINATED: 01/12/2021

Pending Counts                                            Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                         Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                Disposition
None



Plaintiff
USA                                               represented by Joshua G. Hafetz
                                                                 U.S. Attorney's Office − EDNY
                                                                 271 Cadman Plaza East
                                                                 Brooklyn, NY 11201
                                                                 718−254−6290
                                                                 Fax: 718−254−7000
                                                                 Email: joshua.hafetz@usdoj.gov
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED
                                                                 Designation: Government Attorney




                                                                                                USCA2 1
      Case 1:21-mj-00034-ZMF
Case 1:21-mj-00027-SJB       Document
                        Document 5 Filed3 01/12/21
                                           Filed 01/12/21
                                                    Page 2Page
                                                          of 19 3PageID
                                                                  of 20 #: 17



Date Filed   # Page Docket Text
01/12/2021   1       RULE 40 AFFIDAVIT / Removal complaint to the District of Columbia by USA
                     as to Aaron Mostofsky. Signed by Judge Sanket Bulsara dtd 1/12/2021. (Yuen,
                     Sui−May) (Entered: 01/13/2021)
01/12/2021           Minute Entry for proceedings held before Magistrate Judge Sanket J. Bulsara
                     VIA WEBEX VIDEO/AUDIO :Initial Appearance in Rule 5(c)(3) Proceedings as
                     to Aaron Mostofsky held on 1/12/2021. Log 3:26−4:18pm) AUSA Joshua Hafetz
                     present. Defendant present w/ retain counsel Jeffrey Schwartz. Defendant
                     arraigned on a removal complaint to the District of Columbia. Defendant released
                     on a consent bond set in the amount f $100,000 with conditions. Defendant and
                     suretor advised of bond obligations. Defendant gave permission for Court to sign
                     bond on his behalf. Defendant waived identity hearing. Defendant to appear on
                     1/25/2021 at 1pm for a virtual appearance with duty magistrate judge in D.C.
                     (Yuen, Sui−May) (Entered: 01/13/2021)
01/12/2021   2       ORDER Setting Conditions of Release as to Aaron Mostofsky (1) $100,000 bond.
                     Ordered by Magistrate Judge Sanket J. Bulsara on 1/12/2021. (Yuen, Sui−May)
                     (Entered: 01/13/2021)
01/12/2021   3       CJA 23 Financial Affidavit by Aaron Mostofsky (Yuen, Sui−May) (Entered:
                     01/13/2021)
01/12/2021   4       WAIVER of Rule 5(c)(3) Hearing by Aaron Mostofsky (Yuen, Sui−May)
                     (Entered: 01/13/2021)
01/12/2021           ORDER: This order is entered pursuant to Federal Rule of Criminal Procedure
                     5(f) to confirm the prosecution's disclosure obligations under Brady v. Maryland,
                     373 U.S. 83 (1963), and its progeny, and to summarize the possible consequences
                     of violating those obligations. as to Aaron Mostofsky. Ordered by Magistrate
                     Judge Sanket J. Bulsara on 1/12/2021. (Yuen, Sui−May) (Entered: 01/13/2021)




                                                                                               USCA2 2
  Case
   Case1:21-mj-00027-SJB
        Case
        1:21-mj-00027-SJB
             1:21-mj-00034-ZMF
                          Document
                           Document
                               Document
                                   51 Filed
                                       Filed
                                          3 01/12/21
                                             01/12/21
                                             Filed 01/12/21
                                                      Page
                                                       Page3Page
                                                            1ofof19
                                                                  124PageID
                                                                      ofPageID
                                                                         20 #: 1
                                                                               18




DMP/CRH:ICR/JGH/FJN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 --------------------------------X

 UNITED STATES OF AMERICA                           AFFIDAVIT IN SUPPORT OF
                                                    REMOVAL TO THE
        - against -                                 DISTRICT OF COLUMBIA

 AARON MOSTOFSKY,                                   (Fed R. Crim. P. 5)

                             Defendant.             Case No. 21-M-27

 --------------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              ANGELA GORMAN, being duly sworn, deposes and states that she is

a Special Agent with the Federal Bureau of Investigation (“FBI”) assigned to the

Joint Terrorism Task Force (“JTTF”), duly appointed according to law and acting as such.

              On or about January 11, 2021, the United States District Court for the District

of Columbia issued an arrest warrant commanding the arrest of the defendant AARON

MOSTOFSKY in connection with a complaint charging him with violating the following

statutes: 18 U.S.C. 641 (theft of government property); 18 U.S.C. 1752(a)(1) (unlawfully

entering and remaining in a restricted building); 18 U.S.C. 1752(a)(2) (impeding government

business or official functions); and 40 U.S.C. 5104(e)(2)(D), (G) (unlawful entry and

disorderly conduct).




                                                                                            USCA2 3
    Case
     Case1:21-mj-00027-SJB
          Case
          1:21-mj-00027-SJB
               1:21-mj-00034-ZMF
                            Document
                             Document
                                 Document
                                     51 Filed
                                         Filed
                                            3 01/12/21
                                               01/12/21
                                               Filed 01/12/21
                                                        Page
                                                         Page4Page
                                                              2ofof19
                                                                    125PageID
                                                                        ofPageID
                                                                           20 #: 2
                                                                                 19




              The source of your deponent’s information and the grounds for her belief are as

follows: 1

              1.      On or about January 11, 2021, the United States District Court for the

District of Columbia issued an arrest warrant commanding the arrest of the defendant AARON

MOSTOFSKY in connection with a criminal complaint (the “Complaint”) charging him with

violating the following statutes: 18 U.S.C. 641 (theft of government property); 18 U.S.C.

1752(a)(1) (unlawfully entering and remaining in a restricted building); 18 U.S.C. 1752(a)(2)

(impeding government business or official functions); and 40 U.S.C. 5104(e)(2)(D), (G)

(unlawful entry and disorderly conduct). True and correct copies of the arrest warrant,

Complaint and underlying statement of facts are attached as Exhibit 1.

              2.      On or about January 12, 2021, JTTF agents, including the undersigned

affiant, arrested the defendant AARON MOSTOFSKY in Brooklyn, New York pursuant to

the warrant for his arrest. The defendant stated that his name is “Aaron Mostofsky.” The

defendant also provided his date of birth and the last four digits of his social security number,

both of which match the date of birth and social security number of the defendant AARON

MOSTOFSKY wanted in the District of Columbia.

              3.      I have compared the photographs of “Aaron Mostofsky” contained in the

Complaint with the defendant and believe the photographs depict the same person – the

defendant AARON MOSTOFSKY wanted in the District of Columbia. Furthermore, I have

compared video footage published in media accounts of an interview with an individual who



1
  Because the purpose of this affidavit is to set forth only those facts necessary to establish
probable cause for removal, I have not described all of the relevant facts and circumstances of
which I am aware.

                                               2
                                                                                                USCA2 4
  Case
   Case1:21-mj-00027-SJB
        Case
        1:21-mj-00027-SJB
             1:21-mj-00034-ZMF
                          Document
                           Document
                               Document
                                   51 Filed
                                       Filed
                                          3 01/12/21
                                             01/12/21
                                             Filed 01/12/21
                                                      Page
                                                       Page5Page
                                                            3ofof19
                                                                  126PageID
                                                                      ofPageID
                                                                         20 #: 3
                                                                               20



identifies himself as "Aaron" inside the United States Capitol on January 6, 2021, as detailed

in the Complaint, and I have compared that footage to the defendant and I believe that the

individual in the video is defendant AARON MOSTOFSKY.

              4.     Based on the foregoing, I submit that there is probable cause to believe

that the defendant is the AARON MOSTOFSKY wanted in the District of Columbia.

              WHEREFORE, your deponent respectfully requests that the defendant AARON

MOSTOFSKY be removed to the District of Columbia so that he may be dealt with according

to law.




                                           ANGELA GORMAN
                                           Special Agent
                                           Federal Bureau of Investigation


Sworn to before me by telephone this
12th day of January, 2021



THE HONORABLE SANKET 1. BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                               3

                                                                                                 USCA2 5
Case
 Case1:21-mj-00027-SJB
      Case
      1:21-mj-00027-SJB
           1:21-mj-00034-ZMF
                        Document
                         Document
                             Document
                                 51 Filed
                                     Filed
                                        3 01/12/21
                                           01/12/21
                                           Filed 01/12/21
                                                    Page
                                                     Page6Page
                                                          4ofof19
                                                                127PageID
                                                                    ofPageID
                                                                       20 #: 4
                                                                             21




                                                                                  USCA2 6
Case
 Case1:21-mj-00027-SJB
      Case
      1:21-mj-00027-SJB
           1:21-mj-00034-ZMF
                        Document
                         Document
                             Document
                                 51 Filed
                                     Filed
                                        3 01/12/21
                                           01/12/21
                                           Filed 01/12/21
                                                    Page
                                                     Page7Page
                                                          5ofof19
                                                                128PageID
                                                                    ofPageID
                                                                       20 #: 5
                                                                             22




                                                                                  USCA2 7
Case
 Case1:21-mj-00027-SJB
      Case
      1:21-mj-00027-SJB
           1:21-mj-00034-ZMF
                        Document
                         Document
                             Document
                                 51 Filed
                                     Filed
                                        3 01/12/21
                                           01/12/21
                                           Filed 01/12/21
                                                    Page
                                                     Page8Page
                                                          6ofof19
                                                                129PageID
                                                                    ofPageID
                                                                       20 #: 6
                                                                             23




                                                                                  USCA2 8
Case
 Case1:21-mj-00027-SJB
     Case
      1:21-mj-00027-SJB
          1:21-mj-00034-ZMF
                        Document
                         Document
                             Document
                                 51 Filed
                                     Filed
                                        3 01/12/21
                                           Filed
                                           01/12/21
                                                 01/12/21
                                                     Page
                                                      Page9Page
                                                           7ofof19
                                                                 12
                                                                  10
                                                                   PageID
                                                                     of
                                                                     PageID
                                                                        20 #: 7
                                                                              24




                                                                                   USCA2 9
Case
 Case1:21-mj-00027-SJB
      Case
       1:21-mj-00027-SJB
           1:21-mj-00034-ZMF
                        Document
                          Document
                              Document
                                 5 1Filed
                                      Filed
                                         3 01/12/21
                                            Filed
                                             01/12/21
                                                  01/12/21
                                                     Page
                                                       Page10
                                                            Page
                                                             8of
                                                               of19
                                                                  12
                                                                   11PageID
                                                                      of
                                                                      PageID
                                                                         20 #:825




                                                                                USCA2 10
Case
 Case1:21-mj-00027-SJB
      Case
       1:21-mj-00027-SJB
           1:21-mj-00034-ZMF
                        Document
                          Document
                              Document
                                 5 1Filed
                                      Filed
                                         3 01/12/21
                                            Filed
                                             01/12/21
                                                  01/12/21
                                                     Page
                                                       Page11
                                                            Page
                                                             9of
                                                               of19
                                                                  12
                                                                   12PageID
                                                                      of
                                                                      PageID
                                                                         20 #:926




                                                                                USCA2 11
Case
Case1:21-mj-00027-SJB
     1:21-mj-00027-SJB
     Case 1:21-mj-00034-ZMF
                       Document
                        Document
                             Document
                                51 Filed
                                   Filed
                                       3 01/12/21
                                          01/12/21
                                           Filed 01/12/21
                                                    Page
                                                     Page12
                                                          10
                                                          Page
                                                            of
                                                             of19
                                                                12
                                                                 13PageID
                                                                    of
                                                                    PageID
                                                                       20 #:10
                                                                            27




                                                                             USCA2 12
Case
Case1:21-mj-00027-SJB
     1:21-mj-00027-SJB
     Case 1:21-mj-00034-ZMF
                       Document
                        Document
                             Document
                                51 Filed
                                   Filed
                                       3 01/12/21
                                          01/12/21
                                           Filed 01/12/21
                                                    Page
                                                     Page13
                                                          11
                                                          Page
                                                            of
                                                             of19
                                                                12
                                                                 14PageID
                                                                    of
                                                                    PageID
                                                                       20 #:11
                                                                            28




                                                                             USCA2 13
Case
Case1:21-mj-00027-SJB
     1:21-mj-00027-SJB
     Case 1:21-mj-00034-ZMF
                       Document
                        Document
                             Document
                                51 Filed
                                   Filed
                                       3 01/12/21
                                          01/12/21
                                           Filed 01/12/21
                                                    Page
                                                     Page14
                                                          12
                                                          Page
                                                            of
                                                             of19
                                                                12
                                                                 15PageID
                                                                    of
                                                                    PageID
                                                                       20 #:12
                                                                            29




                                                                             USCA2 14
Case 1:21-mj-00027-SJB  Document
      Case 1:21-mj-00034-ZMF     5 Filed3 01/12/21
                             Document               Page 15
                                           Filed 01/12/21   of 1916PageID
                                                          Page      of 20 #: 30


MIME−Version:1.0
From:ecf_bounces@nyed.uscourts.gov
To:nobody@nyed.uscourts.gov
Bcc:
−−Case Participants:
−−Non Case Participants:
−−No Notice Sent:

Message−Id:15497056@nyed.uscourts.gov
Subject:Activity in Case 1:21−mj−00027−SJB USA v. Mostofsky Initial Appearance − Rule
5(c)(3)
Content−Type: text/html

                                          U.S. District Court

                                     Eastern District of New York

Notice of Electronic Filing


The following transaction was entered on 1/13/2021 at 10:02 AM EST and filed on 1/12/2021

Case Name:       USA v. Mostofsky
Case Number:     1:21−mj−00027−SJB
Filer:
Document Number: No document attached
Docket Text:
 Minute Entry for proceedings held before Magistrate Judge Sanket J. Bulsara VIA WEBEX
VIDEO/AUDIO :Initial Appearance in Rule 5(c)(3) Proceedings as to Aaron Mostofsky held on
1/12/2021. Log 3:26−4:18pm) AUSA Joshua Hafetz present. Defendant present w/ retain
counsel Jeffrey Schwartz. Defendant arraigned on a removal complaint to the District of
Columbia. Defendant released on a consent bond set in the amount f $100,000 with
conditions. Defendant and suretor advised of bond obligations. Defendant gave permission
for Court to sign bond on his behalf. Defendant waived identity hearing. Defendant to appear
on 1/25/2021 at 1pm for a virtual appearance with duty magistrate judge in D.C. (Yuen,
Sui−May)


1:21−mj−00027−SJB−1 Notice has been electronically mailed to:

1:21−mj−00027−SJB−1 Notice will not be electronically mailed to:

Joshua G. Hafetz
U.S. Attorney's Office − EDNY
271 Cadman Plaza East
Brooklyn, NY 11201




                                                                                            USCA2 15
Case
   Case
     1:21-mj-00027-SJB
         1:21-mj-00027-SJB
          Case 1:21-mj-00034-ZMF
                         Document
                            Document
                                  2Document
                                    *SEALED*
                                      5 Filed3 01/12/21
                                                Filed
                                                 Filed01/12/21
                                                       01/12/21
                                                         Page 16Page
                                                                Page
                                                                 of 1917
                                                                       1PageID
                                                                         of
                                                                         of120PageID
                                                                               #: 31 13




                                                    Any Known




                                                                    By SJB



                                                                                  USCA2 16
       Case
          Case
            1:21-mj-00027-SJB
                1:21-mj-00027-SJB
                 Case 1:21-mj-00034-ZMF
                                Document
                                   Document
                                         3
                                         Document
                                           (Ex
                                             5 Parte)
                                                Filed3 01/12/21
                                                        Filed
                                                         Filed 01/12/21
                                                               01/12/21
                                                                  Page 17
                                                                        Page
                                                                        Page
                                                                          of 1918
                                                                               1PageID
                                                                                 ofof120PageID
                                                                                         #: 32 14

  CJA 23
(Rev. 11/11)
                                                                FINANCIAL AFFIDAVIT
                                 IN SUPPORT OF REQUEST FOR ATTORNEY, EXPERT, OR OTHER SERVICES WITHOUT PAYMENT OF FEE
     IN THE UNITED STATES               ✔ DISTRICT COURT
                                        ’                             ’ COURT OF APPEALS             ’ OTHER (Specify below)
IN THE CASE OF                                                                                                                                    LOCATION NUMBER
                                                                     FOR
     United States          v.      Aaron Mostofsky
                                                                     AT



  PERSON REPRESENTED (Show your full name)                                                           1   ✔
                                                                                                         ’   Defendant - Adult                     DOCKET NUMBERS
                                                                                                     2   ’   Defendant - Juvenile               Magistrate Judge
 Aaron Mostofsky                                                                                                                                 1:21-00027M
                                                                                                     3   ’   Appellant
                                                                                                     4   ’   Probation Violator                 District Court
                                                                                                     5   ’   Supervised Release Violator
                                                                                                     5   ’   Habeas Petitioner                  Court of Appeals
  CHARGE/OFFENSE (describe if applicable & check boxÿ)               ✔ Felony
                                                                     ’                               7   ’   2255 Petitioner
 18 USC 641
 18 USC 1752 (a)(1)
                                                                     ’ Misdemeanor                   8   ’   Material Witness
 18 USC 1752(a)(2)
                                                                                                     9   ’   Other (Specify)


                                                    ANSWERS TO QUESTIONS REGARDING ABILITY TO PAY

                                 Are you now employed?               ’ Yes      ✔ No
                                                                                ’         ’ Self-Employed
                                 Name and address of employer:       Was Self-Employed - Now unemployed since March 2020
                                      IF YES, how much do you                                  IF NO, give month and year of last employment?
                                             earn per month? $                                           How much did you earn per month? $
                EMPLOY-
                MENT    If married, is your spouse employed?                    ’ Yes     ✔ No
                                                                                          ’
                                                                                                                   If you are a minor under age 21,
                                   IF YES, how much does your                                            what is the approximate monthly income
                                      spouse earn per month? $                                                 of your parent(s) or guardian(s)? $

                                 Have you received within the past 12 months any income from a business, profession or other form of self-employment, or in the
INCOME
   &
                                 form of rent payments, interest, dividends, retirement or annuity payments, or other sources?       ✔ Yes ’ No
                                                                                                                                     ’
 ASSETS         OTHER                                                        RECEIVED                                     SOURCES
                INCOME                  IF YES, give the amount       $           1,520.00         Unemployment
                                         received and identify the    $             100.00         Self-Employment/Independent Contracting (Inconsistent)
                                                          sources     $

                CASH             Do you have any cash on hand or money in savings or checking accounts?      ✔Yes ’ No IF YES, total amount? $ 250.00
                                                                                                             ’

                                 Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary household furnishings
                                 and clothing)? ’ Yes ’    ✔ No
                                                                             VALUE                                            DESCRIPTION
                PROP-                    IF YES, give value and $
                ERTY                         description for each $
                                                                    $
                                                                    $

                                                       MARITAL STATUS                                List persons you actually support and your relationship to them
                                                   ✔    Single                         Total
                      DEPENDENTS                        Married                        No. of
                                                        Widowed                      Dependents
OBLIGATIONS                                             Separated or Divorced            0
     &                                                                                                                                                       MONTHLY
   DEBTS                                                                     DESCRIPTION                                     TOTAL DEBT                      PAYMENT
                      DEBTS &
                      MONTHLY BILLS               Rent                                                                $                               $          650.00
                      (Rent, utilities, loans,    Cell                                                                $                               $          100.00
                      charge accounts, etc.)      Credit Card                                                         $                 3,500.00      $           60.00
                                                                                                                      $                               $

I certify under penalty of perjury that the foregoing is true and correct.


                                                                                                                                            01/12/2021
                                    SIGNATURE OF DEFENDANT                                                                                     Date
                                       (OR PERSON REPRESENTED)




          Print                              Save As...                                                                                                      USCA2 17
                                                                                                                                                           Reset
 Case
  Case1:21-mj-00027-SJB
       Case
        1:21-mj-00027-SJB
            1:21-mj-00034-ZMF
                         Document
                           Document
                               Document
                                  5 4Filed
                                       Filed
                                          3 01/12/21
                                             Filed
                                              01/12/21
                                                   01/12/21
                                                      Page
                                                        Page18
                                                             Page
                                                              1of
                                                                of19
                                                                   119PageID
                                                                      PageID
                                                                       of 20 #:
                                                                             1533




                                                      20-17 M

Aaron Mostofsky




                                                           District of Columbia




  X
  X




                                   S/ Aaroon Mostofsky
   1/12/2021

                                     S/ Jeffrey Schwartz




                                                                                  USCA2 18
Case 1:21-mj-00027-SJB  Document
      Case 1:21-mj-00034-ZMF     5 Filed3 01/12/21
                             Document               Page 19
                                           Filed 01/12/21   of 1920PageID
                                                          Page      of 20 #: 34


MIME−Version:1.0
From:ecf_bounces@nyed.uscourts.gov
To:nobody@nyed.uscourts.gov
Bcc:
−−Case Participants:
−−Non Case Participants:
−−No Notice Sent:

Message−Id:15497085@nyed.uscourts.gov
Subject:Activity in Case 1:21−mj−00027−SJB USA v. Mostofsky Order Pursuant to Federal Rule
of Criminal Procedure 5(f)
Content−Type: text/html

                                          U.S. District Court

                                     Eastern District of New York

Notice of Electronic Filing


The following transaction was entered on 1/13/2021 at 10:07 AM EST and filed on 1/12/2021

Case Name:       USA v. Mostofsky
Case Number:     1:21−mj−00027−SJB
Filer:
Document Number: No document attached
Docket Text:
 ORDER: This order is entered pursuant to Federal Rule of Criminal Procedure 5(f) to confirm
the prosecution's disclosure obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny, and to summarize the possible consequences of violating those obligations. as to
Aaron Mostofsky. Ordered by Magistrate Judge Sanket J. Bulsara on 1/12/2021. (Yuen,
Sui−May)


1:21−mj−00027−SJB−1 Notice has been electronically mailed to:

1:21−mj−00027−SJB−1 Notice will not be electronically mailed to:

Joshua G. Hafetz
U.S. Attorney's Office − EDNY
271 Cadman Plaza East
Brooklyn, NY 11201




                                                                                            USCA2 19
